                         Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 1 of 10


               1   JOSH A. KREVITT (SBN 208552)                  WAYNE BARSKY (SBN 116731)
                   jkrevitt@gibsondunn.com                       wbarsky@gibsondunn.com
               2   GIBSON, DUNN & CRUTCHER LLP                   GIBSON, DUNN & CRUTCHER LLP
                   200 Park Avenue                               2029 Century Park East, Suite 4000
               3
                   New York, New York 10166                      Los Angeles, CA 90067-3026
               4   Tel: (212) 351-4000                           Tel: (310) 557-8183
                   Fax: (212) 351-4035                           Fax: (310) 552-7010
               5
                   Y. ERNEST HSIN (SBN 201668)                   STUART ROSENBERG (SBN 239926)
               6   ehsin@gibsondunn.com                          srosenberg@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP                   GIBSON, DUNN & CRUTCHER LLP
               7   555 Mission Street                            1881 Page Mill Road
                   San Francisco, CA 94105-0921                  Palo Alto, CA 94304-1211
               8   Tel: (415) 393-8224                           Tel: (650) 849-5389
                   Fax: (415) 374-8436                           Fax: (650) 849-5089
               9

           10
                   Attorneys for Plaintiff Fitbit, Inc.
           11

           12

           13                                     UNITED STATES DISTRICT COURT
           14                                 NORTHERN DISTRICT OF CALIFORNIA
           15
                   FITBIT, INC.,
           16
                                                                 Case No.
                                           Plaintiff,
           17
                                                                 COMPLAINT FOR DECLARATORY
                            v.
           18                                                    JUDGMENT
                   KONINKLIJKE PHILIPS N.V.,
           19
                                           Defendant.
           20

           21

           22

           23

           24

           25

           26
           27

           28
                   COMPLAINT FOR DECLARATORY JUDGMENT
Gibson, Dunn &     Case No.
Crutcher LLP
                             Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 2 of 10


                 1
                                               COMPLAINT FOR DECLARATORY JUDGMENT
                 2
                             Plaintiff Fitbit, Inc. (“Fitbit”) for its complaint against Koninklijke Philips N.V. (“Defendant”
                 3
                      or “Philips” and a.k.a. “Royal Philips”) alleges and states as follows:
                 4
                                                                 THE PARTIES
                 5
                             1.      Fitbit is a Delaware corporation with its principal place of business located at 405
                 6
                      Howard Street, San Francisco, CA 94015.
                 7
                             2.      On information and belief, Koninklijke Philips N.V. is a corporation duly organized
                 8
                      and existing under the laws of the Netherlands with its principal place of business at High Tech
                 9
                      Campus 5, 5656 AE Eindhoven, the Netherlands.
                 10
                                                         JURISDICTION AND VENUE
                 11
                             3.      This action for declaratory judgment arises under federal law, and this Court has
                 12
                      jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.
                 13
                             4.      This Court has personal jurisdiction over Defendant Koninklijke Philips N.V. pursuant
                 14
                      to, inter alia, California Code of Civil Procedure § 410.10 and/or Federal Rule of Civil Procedure
                 15
                      4(k)(2), including because Philips engages in regular business in the United States and State of
                 16
                      California, including business concerning the Patents-in-Suit and this dispute as defined below.
                 17
                             5.      Venue is proper in this court pursuant to 28 U.S.C. §§ 1391(b), (c).
                 18
                                                               PATENTS-IN-SUIT
                 19
                             6.      U.S. Patent No. 7,845,228 (the “’228 Patent”), entitled “Activity Monitoring,” was
                 20
                      issued by the U.S. Patent and Trademark Office on December 7, 2010. Philips has alleged that the
                 21
                      ’228 patent is assigned to Koninklijke Philips N.V. A copy of the ’228 patent is attached as Exhibit
                 22
                      A.
                 23
                             7.      U.S. Patent No. 9,820,698 (the “’698 Patent”), entitled “Actigraphy Methods and
                 24
                      Apparatuses” was issued by the U.S. Patent and Trademark Office on November 21, 2017. Philips
                 25
                      has alleged that the ’698 patent is assigned to Koninklijke Philips N.V. A copy of the ’698 patent is
                 26
                      attached as Exhibit B.
                 27

                 28
                      COMPLAINT FOR DECLARATORY JUDGMENT                                                                 2
Gibson, Dunn &        Case No.
Crutcher LLP
                             Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 3 of 10


                 1
                             8.      U.S. Patent No. 9,717,464 (the “’464 Patent”), entitled “Continuous Transdermal
                 2
                      Monitoring System and Method” was issued by the U.S. Patent and Trademark Office on August 1,
                 3
                      2017. Philips has alleged that the ’464 patent is assigned to Koninklijke Philips N.V. A copy of the
                 4
                      ’464 patent is attached as Exhibit C.
                 5
                             9.      The ’228 patent, ’698 patent, and ’464 patent are collectively referred to herein as the
                 6
                      “Patents-in-Suit.”
                 7
                                                                 BACKGROUND
                 8
                             10.     Plaintiff Fitbit is globally recognized technology company headquartered in San
                 9
                      Francisco and focused on delivering health solutions that impact health outcomes. Fitbit’s mission is
                 10
                      to empower and inspire users to live healthier, more active lives. Fitbit designs and sells products
                 11
                      that fit seamlessly into users’ lives so that consumers can achieve their health and fitness goals.
                 12
                             11.     Fitbit’s line of wearable smartwatches and trackers includes the Fitbit Charge 3™,
                 13
                      Fitbit Inspire™, Fitbit Inspire HR™, and Fitbit Ace 2™ activity trackers, in addition to the
                 14
                      Fitbit Ionic™, Fitbit Versa 2™ and Fitbit Versa Lite Edition™ smartwatches. Fitbit’s advanced
                 15
                      family of smartwatches and trackers are the result of Fitbit’s investment of hundreds of millions of
                 16
                      dollars per year in research and development (including in this judicial district), resulting in
                 17
                      numerous technological advances and hundreds of patents worldwide. Based on Fitbit’s research and
                 18
                      design, its smartwatches and trackers are widely recognized as among the best and most advanced
                 19
                      products of their type. See, e.g., https://www.fitbit.com/us/buzz.
                 20
                             12.     Fitbit smartwatches and trackers enable users to view data about their daily activity,
                 21
                      exercise, and sleep. Fitbit’s software and services, which include an online dashboard and mobile
                 22
                      app, provide its users with data analytics, motivational and social tools, and virtual coaching through
                 23
                      customized fitness plans and interactive workouts. These devices track users’ daily steps, calories
                 24
                      burned, distance traveled, and active minutes, and display real-time feedback to encourage users to
                 25
                      become more active in their daily lives. Together, Fitbit’s devices, services, and software have
                 26
                      helped millions of users on their health and fitness journeys be more active, sleep better, eat smarter,
                 27
                      and manage their weight.
                 28
                      COMPLAINT FOR DECLARATORY JUDGMENT                                                                    3
Gibson, Dunn &        Case No.
Crutcher LLP
                              Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 4 of 10


                 1
                              13.      Fitbit’s smartwatches and trackers thus enable a wide range of people to get fit their
                 2
                      own way, whatever their interests and goals. Fitbit’s users range from people interested in improving
                 3
                      their health and fitness through everyday activities, to endurance athletes seeking to maximize their
                 4
                      performance. To address this wide range of needs, through its research and development, Fitbit
                 5
                      designs its devices to create powerful yet easy to use products that fit seamlessly into peoples’ daily
                 6
                      lives and activities. As a result of Fitbit’s efforts and research, its smartwatches and trackers have
                 7
                      aided millions of people in meeting their fitness and health goals, including in California and this
                 8
                      judicial district.
                 9
                              14.      On December 10, 2019, Defendant Philips, in conjunction with its subsidiary Philips
                 10
                      North America, LLC, filed a Complaint with the United States International Trade Commission, and
                 11
                      directed it to be served on Fitbit at its headquarters in San Francisco. Philips’s ITC Complaint seeks
                 12
                      to bar importation or sale of Fitbit’s entire current line of smartwatches and trackers as allegedly
                 13
                      infringing Philips’s Patents-in-Suit. See Exhibit D (Philips ITC Complaint). Philips’s Complaint
                 14
                      also seeks a permanent cease-and-desist order barring Fitbit from “marketing, advertising,
                 15
                      demonstrating, … offering for sale, selling, distributing, or using” its entire current line of
                 16
                      smartwatches and trackers, including in California and in this judicial district. See id. ¶¶ 4–5.
                 17
                      According to Philips, its own products practice the Patents-in-Suit (which it variously developed,
                 18
                      markets, sells, and offers for sale in the United States, including in California and in this judicial
                 19
                      district). See id. at Complaint ¶¶ 6–20, 232–245. Philips asserts that its “Lifeline,” “Motion
                 20
                      Biosensor,” “Connected Sensing,” and “Sleep Diagnostics” products sold throughout the United
                 21
                      States variously practice the Patents-in-Suit, and that the alleged “unauthorized use of [its] patented
                 22
                      inventions by Fitbit” is an “unlawful and unfair” act that threatens Philips’s own U.S. domestic
                 23
                      industry commercializing these patents. See id.1
                 24

                 25

                 26
                      1
                 27       Cf. https://www.lifeline.philips.com/; http://www.actigraphy.com/solutions/actigraphy.html;
                          https://www.usa.philips.com/healthcare/innovation/research-and-exploration/connected-sensing
                 28       https://www.usa.philips.com/healthcare/solutions/sleep/sleep-diagnostics.
                      COMPLAINT FOR DECLARATORY JUDGMENT                                                                   4
Gibson, Dunn &        Case No.
Crutcher LLP
                             Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 5 of 10


                 1
                             15.     Although Fitbit vigorously denies Philips’s allegations of infringement, see Exhibit E
                 2
                      (Fitbit Response), Philips nevertheless continues to seek to disrupt Fitbit’s business and keep Fitbit’s
                 3
                      health-promoting products from the public based on patents that Fitbit’s products do not infringe.
                 4
                             16.     Given the above, there is a substantial and present controversy between Fitbit and
                 5
                      Philips. Fitbit and Philips have adverse legal interests with respect to the question of infringement of
                 6
                      the Patents-in-Suit. Given the above, this dispute between Fitbit and Philips is immediate and real.
                 7
                                                                      COUNT I
                 8
                           DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’228 PATENT
                 9
                             17.     Fitbit incorporates the preceding paragraphs as if fully set forth herein.
                 10
                             18.     Fitbit’s smartwatches and trackers have not infringed and do not infringe any claim of
                 11
                      the ’228 patent.
                 12
                             19.     None of Fitbit’s smartwatches and trackers meet all of the claim elements recited in
                 13
                      any claim of the ’228 patent. For example, contrary to allegations made by Philips, none of Fitbit’s
                 14
                      smartwatches and trackers comprise the “activity monitor” claimed in claim 1 of the ’228 patent,
                 15
                      including “a processor operable to receive the sensor signals from the measurement unit and to
                 16
                      process the sensor signals in accordance with a predetermined method, characterized in that the
                 17
                      activity monitor is operable to monitor and process the sensor signals discontinuously in time and the
                 18
                      processor is operable to monitor the sensor signals in turn.” Neither do any of Fitbit’s smartwatches
                 19
                      and trackers comprise the activity monitor of claim 1 “wherein the measurement unit is operable to
                 20
                      output the sensor signals discontinuously in time” as recited in claim 2 of the ’228 patent.
                 21
                             20.     Fitbit’s smartwatches and trackers similarly do not comprise the activity monitor of
                 22
                      claim 1 “wherein the processor is operable to monitor the sensor signals discontinuously in time” as
                 23
                      recited in claim 3 of the ’228 patent. Further, none of Fitbit’s smartwatches and trackers are used to
                 24
                      perform the “method of monitoring activity” claimed in claim 8 of the ’228 patent, including
                 25
                      “receiving the sensor signals and processing the sensor signals in accordance with a predetermined
                 26
                      method, characterized in that the sensor signals are monitored and processed discontinuously in time
                 27
                      and the sensor signals are monitored in tum.”
                 28
                      COMPLAINT FOR DECLARATORY JUDGMENT                                                                 5
Gibson, Dunn &        Case No.
Crutcher LLP
                             Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 6 of 10


                 1
                             21.     Fitbit is thus entitled to a declaration pursuant 28 U.S.C. §§ 2201 and 2202 that
                 2
                      Fitbit’s smartwatches and trackers do not infringe any claim of the ’228 patent.
                 3
                                                                    COUNT II
                 4
                           DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’698 PATENT
                 5
                             22.     Fitbit incorporates the preceding paragraphs as if fully set forth herein.
                 6
                             23.     Fitbit’s smartwatches and trackers have not infringed and do not infringe any claim of
                 7
                      the ’698 patent.
                 8
                             24.     None of Fitbit’s smartwatches and trackers meet all of the claim elements recited in
                 9
                      any claim of the ’698 patent. For example, contrary to allegations made by Philips, none of Fitbit’s
                 10
                      smartwatches and trackers comprise the “physiological monitoring device” claimed in claim 1 of the
                 11
                      ’698 patent, including “an electronic digital signal processing (DSP) device configured to perform
                 12
                      operations including: computing a body motion artifact (BMA) signal as a function of time from the
                 13
                      non-body motion physiological parameter signal, and computing an actigraphy signal as a function of
                 14
                      time from the BMA signal.” Neither do any of Fitbit’s smartwatches and trackers comprise the
                 15
                      physiological monitoring device of claim 1 “wherein computing a BMA signal as a function of time
                 16
                      from the non-body motion physiological parameter signal comprises computing a local signal
                 17
                      variance signal from the non-body motion physiological parameter signal” as recited in claim 6 of the
                 18
                      ’698 patent.
                 19
                             25.     Further, none of Fitbit’s smartwatches and trackers comprise the “non-transitory
                 20
                      storage medium storing instructions readable and executable by an electronic data processing device
                 21
                      to perform a physiological monitoring method” claimed in claim 14 of the ’698 patent, including
                 22
                      “computing a body motion artifact (BMA) signal comprising one of a local signal power signal, a
                 23
                      local signal variance signal, a Short-Time Fourier Transform (STFT) signal, and a wavelet transform
                 24
                      signal as a function of time from a non-body motion physiological parameter signal as a function of
                 25
                      time for a physiological parameter other than displacement, acceleration, and velocity wherein a
                 26
                      BMA signal sample is computed for each time window of a succession of time windows; and
                 27
                      computing an actigraphy signal as a function of time from the BMA signal.”
                 28
                      COMPLAINT FOR DECLARATORY JUDGMENT                                                                 6
Gibson, Dunn &        Case No.
Crutcher LLP
                             Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 7 of 10


                 1
                             26.     Further, none of Fitbit’s smartwatches and trackers comprise the “physiological
                 2
                      monitoring device” claimed in claim 18 of the ’698 patent, including “at least one processor
                 3
                      programmed to: compute a body motion artifact (BMA) signal as a function of time from the non-
                 4
                      body motion physiological parameter signal; applying a linear transform to the BMA signal; compute
                 5
                      an actigraphy signal as a function of time from the applied linear transform BMA signal.”
                 6
                             27.     Fitbit is thus entitled to a declaration pursuant 28 U.S.C. §§ 2201 and 2202 that
                 7
                      Fitbit’s smartwatches and trackers do not infringe any claim of the ’698 patent.
                 8
                                                                    COUNT III
                 9
                           DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’464 PATENT
                 10
                             28.     Fitbit incorporates the preceding paragraphs as if fully set forth herein.
                 11
                             29.     Fitbit’s smartwatches and trackers have not infringed and do not infringe any claim of
                 12
                      the ’464 patent.
                 13
                             30.     None of Fitbit’s smartwatches and trackers meet all of the claim elements recited in
                 14
                      any claim of the ’464 patent. For example, contrary to allegations made by Philips, none of Fitbit’s
                 15
                      smartwatches and trackers are used to perform the “method for minimizing the effects of motion
                 16
                      artifact on sensor readings taken during continuous transdermal monitoring of a body part in motion”
                 17
                      claimed in independent claim 1 of the ’464 patent, including “monitoring, with a processor, an output
                 18
                      signal from an accelerometer, wherein the output signal indicates acceleration and deceleration of the
                 19
                      body part of a user as the body part is in motion; determining, with the processor, that the output
                 20
                      signal is within a predetermined range that includes indication of acceleration and deceleration,
                 21
                      wherein indication of acceleration and deceleration corresponds with a motion direction change of the
                 22
                      body part in motion; based on the determination that the output signal is within the predetermined
                 23
                      range, monitoring, with the processor, a plurality of readings from a sensor, wherein monitoring the
                 24
                      plurality of readings from the sensor occurs over a time window that coincides with the output signal
                 25
                      remaining within the predetermined range; and recording in a memory device the monitored plurality
                 26
                      of readings from the sensor.” Similarly, none of Fitbit’s smartwatches and trackers are used to
                 27

                 28
                      COMPLAINT FOR DECLARATORY JUDGMENT                                                                  7
Gibson, Dunn &        Case No.
Crutcher LLP
                             Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 8 of 10


                 1
                      perform “[t]he method of claim 1, wherein the accelerometer is a 3-axis accelerometer” as recited in
                 2
                      claim 6 of the ’464 patent.
                 3
                             31.     Further, none of Fitbit’s smartwatches and trackers comprise the “system for
                 4
                      minimizing the effects of motion artifact on sensor readings taken during continuous transdermal
                 5
                      monitoring of a body part in motion” claimed in claim 8 of the ’464 patent, including “a sensor
                 6
                      package comprising a processor, an accelerometer, a sensor and a memory device, the sensor package
                 7
                      configured to: monitor an output signal from the accelerometer, wherein the output signal indicates
                 8
                      acceleration and deceleration of the body part of a user as the body part is in motion; determine that
                 9
                      the output signal is within a predetermined range that includes indication of acceleration and
                 10
                      deceleration, wherein indication of acceleration and deceleration corresponds with a motion direction
                 11
                      change of the body part in motion; based on the determination that the output signal is within the
                 12
                      predetermined range, monitor a plurality of readings from the sensor, wherein the monitored plurality
                 13
                      of readings from the sensor occurs over a time window that coincides with the output signal
                 14
                      remaining within the predetermined range; and record the monitored plurality of readings from the
                 15
                      pulse oximeter in the memory device.”
                 16
                             32.     Further, none of Fitbit’s smartwatches and trackers comprise the “computer program
                 17
                      product comprising a non-transitory computer usable medium having a computer readable program
                 18
                      code embodied therein, said computer readable program code adapted to be executed by a processor
                 19
                      and cause the processor to implement a method for minimizing the effects of motion artifact on
                 20
                      sensor readings taken during continuous transdermal monitoring of a body part in motion” claimed in
                 21
                      claim 15 of the ’464 patent, including “monitoring an output signal from an accelerometer, wherein
                 22
                      the output signal indicates acceleration and deceleration of the body part of a user as the body part is
                 23
                      in motion; determining that the output signal is within a predetermined range that includes indication
                 24
                      of acceleration and deceleration, wherein indication of acceleration and deceleration corresponds
                 25
                      with a motion direction change of the body part in motion; based on the determination that the output
                 26
                      signal is within the predetermined range, monitoring a plurality of readings from a sensor, wherein
                 27
                      monitoring the plurality of readings from the sensor occurs over a time window that coincides with
                 28
                      COMPLAINT FOR DECLARATORY JUDGMENT                                                                 8
Gibson, Dunn &        Case No.
Crutcher LLP
                             Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 9 of 10


                 1
                      the output signal remaining within the predetermined range; and recording the monitored plurality of
                 2
                      readings from the sensor.”
                 3
                             33.      Fitbit is thus entitled to a declaration pursuant 28 U.S.C. §§ 2201 and 2202 that
                 4
                      Fitbit’s smartwatches and trackers do not infringe any claim of the ’464 patent.
                 5
                                                             PRAYER FOR RELIEF
                 6
                                   WHEREFORE, Fitbit respectfully requests that this Court enter judgment in its favor as
                 7
                         follows:
                 8
                                      a)      Declaring that Fitbit’s smartwatches and trackers have not infringed and do not
                 9
                             infringe any claim of Philips’s Patents-in-Suit; and
                 10
                                      b)      Declaring this to be an exceptional case and awarding Fitbit its costs, expenses,
                 11
                             and disbursements in this action, including reasonable attorney fees, pursuant to 28 U.S.C.
                 12
                             § 285.
                 13

                 14

                 15

                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
                      COMPLAINT FOR DECLARATORY JUDGMENT                                                                  9
Gibson, Dunn &        Case No.
Crutcher LLP
                           Case 3:20-cv-02246-RS Document 1 Filed 04/02/20 Page 10 of 10


                 1

                 2    Dated: April 2, 2020
                                                             ___/s/ Stuart Rosenberg________________
                 3
                                                             GIBSON, DUNN & CRUTCHER LLP
                 4
                                                             JOSH A. KREVITT (SBN 208552)
                 5                                           jkrevitt@gibsondunn.com
                                                             200 Park Avenue, 47th Floor
                 6                                           New York, NY 10166
                                                             Tel: (212) 351-4000
                 7
                                                             Fax: (212) 351-4035
                 8
                                                             WAYNE BARSKY (SBN 116731)
                 9                                           wbarsky@gibsondunn.com
                                                             2029 Century Park East, Suite 4000
                 10                                          Los Angeles, CA 90067-3026
                 11                                          Tel: (310) 557-8183
                                                             Fax: (310) 552-7010
                 12
                                                             Y. ERNEST HSIN (SBN 201668)
                 13                                          EHsin@gibsondunn.com
                                                             555 Mission Street
                 14                                          San Francisco, CA 94105-0921
                                                             Tel: (415) 393-8224
                 15                                          Fax: (415) 374-8436

                 16                                          STUART ROSENBERG (SBN 239926)
                                                             SRosenberg@gibsondunn.com
                 17                                          1881 Page Mill Road
                                                             Palo Alto, CA 94304-1211
                 18                                          Tel: (650) 849-5389
                                                             Fax: (650) 849-5089
                 19
                 20                                          Attorneys for Plaintiff Fitbit, Inc.

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
                      COMPLAINT FOR DECLARATORY JUDGMENT                                            10
Gibson, Dunn &        Case No.
Crutcher LLP
